DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-12, 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Simola (US 2005/0162249).
	Re claim 8, Simola discloses a magnetic shield material comprising: a magnetic layer (2, 3) containing a magnetic material; and an electrically conductive layer (1) containing an electrically conductive material [0077], wherein the electrically conductive layer is single-layered, and has a thickness (12 mm) corresponding to a frequency band of electromagnetic wave to be shielded [0022](Fig 1).
Re claim 9, wherein the thickness of the electrically conductive layer is a thickness to maximize magnetic field shield effect of the magnetic shield material in the frequency band of electromagnetic wave to be shielded [0022](Fig 1).
Re claim 10, wherein the electrically conductive material is aluminum [0077].
Re claim 11, wherein the electrically conductive layer is a sheet metal (Fig 3) including a metal foil [0050].

Re claim 12, wherein the magnetic material is a soft magnetic material [0036]. 
Re claim 14, wherein the magnetic layer is a sheet metal including a metal foil (mu-metal)[0075]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simola (US 2005/0162249) in view of Koukami et al (US 2017/0090532).
The teaching as discussed above does not disclose wherein the magnetic material is an amorphous metal (re claim 13), wherein the electrically conductive layer is placed on a generation source of the electromagnetic wave to be shielded, and further on the electrically conductive layer, the magnetic layer is placed (re claim 15).
Koukami et al teach the use of amorphous metal [0058], wherein the electrically conductive layer (12a-12c) is placed on a generation source (13a, 13b) of the electromagnetic wave to be shielded, and further on the electrically conductive layer is placed (Fig 2). It would have been obvious to one of ordinary skill in the art at the time the invention was made to place the electrically conductive layer and the magnetic layer on a generation source and use amorphous metal for the magnetic material of Simola for having high permeability.


Response to Arguments
Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive. Applicant argues (1) that Simola does not disclose that "the electrically conductive layer is single-layered, and has a thickness corresponding to a frequency band of electromagnetic wave to be shielded, the wall element 103 of Simola has a two-layered electrically conductive layer, not a single-layered electrically conductive layer.
With respect to (1), a transition term “comprising” is an open-ended and does not exclude additional element (see MPEP 2111.03). Simola discloses an electrically conductive layer 1 being single-layered, and having a thickness 12mm corresponding to a frequency band of electromagnetic wave to be shielded (Fig 1). Also, the invention is defined by the claim. Simola discloses a magnetic shield material without additional conductive layer 4 (claim 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG V NGO/Primary Examiner, Art Unit 2841